


EXHIBIT 10.1


PIPER JAFFRAY COMPANIES
AMENDED AND RESTATED
2003 ANNUAL AND LONG-TERM INCENTIVE PLAN
(As amended and restated effective May 13, 2015)
SECTION 1.    Purpose
The purpose of the Plan is to promote the interests of the Company and its
stockholders by giving the Company a competitive advantage in attracting,
retaining and motivating employees, officers, consultants and Directors capable
of assuring the future success of the Company, to offer such persons incentives
that are directly linked to the profitability of the Company’s businesses and
increases in stockholder value, and to afford such persons an opportunity to
acquire a proprietary interest in the Company.
SECTION 2.    Definitions
As used in the Plan, the following terms shall have the meanings set forth
below.
(a)    “Affiliate” means any entity in which the Company has, directly or
indirectly through one or more intermediaries, a controlling interest or which
has, directly or indirectly through one or more intermediaries, a controlling
interest in the Company, within the meaning of Treasury Regulation
§ 1.409A-1(b)(5)(iii)(E).
(b)    “Award” means any Stock Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent, Other
Stock Grant or Other Stock-Based Award granted under the Plan.
(c)    “Award Agreement” means any written (including electronic) agreement,
contract or other instrument or document evidencing any Award granted under the
Plan. Each Award Agreement shall be subject to the applicable terms and
conditions of the Plan and any other terms and conditions (not inconsistent with
the Plan) determined by the Committee.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(f)    “Change in Control” has the meaning set forth in Section 7.
(g)    “Committee” means a committee of Directors designated by the Board to
administer the Plan, which initially shall be the Compensation Committee of the
Board. The Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3 and Section 162(m) of the Code, and each member of the
Committee shall be an Outside Director.
(h)    “Company” means Piper Jaffray Companies, a Delaware corporation.

1

--------------------------------------------------------------------------------




(i)    “Covered Employee” means a Participant designated prior to the grant of
Restricted Stock, Restricted Stock Unit or Performance Awards by the Committee
who is or may be a “covered employee” within the meaning of Section 162(m)(3) of
the Code in the year in which any such Award is expected to be taxable to such
Participant.
(j)    “Director” means a member of the Board, including any Outside Director.
(k)    “Dividend Equivalent” means any right granted under Section 6(e) of the
Plan.
(l)    “Effective Date” has the meaning set forth in Section 11 of the Plan.
(m)    “Eligible Individual” means any employee, officer, Director or consultant
providing services to the Company or any Affiliate, and prospective employees
and consultants who have accepted offers of employment or consultancy from the
Company or any Affiliate, whom the Committee determines to be an Eligible
Individual. For purposes of this Plan, the terms “employed” and “employment”
(but not “employee”) will, unless the context clearly indicates otherwise, be
deemed to include the service provider relationships involving officers,
non-employee Directors and consultants.
(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(o)    “Exercise Price” has the meaning set forth in Section 6(a) of the Plan.
(p)    “Fair Market Value” means, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee in good faith and in a manner consistent with
Code Section 409A. Notwithstanding the foregoing and except as otherwise
provided by the Committee, the Fair Market Value of a Share as of a given date
shall be the closing sales price for one Share on that date on the New York
Stock Exchange or such other established securities market as may at the time be
the principal market for the Shares, or if the Shares were not traded on such
national securities market or exchange on such date, then on the next preceding
date on which the Shares are traded, all as reported by such source as the
Committee may select.
(q)    “Non-Qualified Stock Option” means any Stock Option that is not
designated as, or is not intended to qualify as, an “incentive stock option”
within the meaning of Section 422 of the Code.
(r)    “Outside Director” means any Director who qualifies as an “outside
director” within the meaning of Section 162(m) of the Code, as a “non-employee
director” within the meaning of Rule 16b-3 and as an “independent director”
pursuant to the requirements of the New York Stock Exchange.
(s)    “Participant” means an Eligible Individual designated to be granted an
Award under the Plan.
(t)    “Performance Award” means any right granted under Section 6(d) of the
Plan.
(u)    “Performance Goals” means the performance goals established by the
Committee in connection with the grant of an Award. In the case of Qualified
Performance-Based Awards, (i) such goals shall be based on the attainment of
specified levels of one or more of the following measures with respect to the
Company or such subsidiary, division or department of the Company for or within
which the Participant performances services: revenue growth; earnings before
interest, taxes, depreciation, and amortization; earnings before interest and
taxes; operating income; pre- or after- tax income; earnings per

2

--------------------------------------------------------------------------------




share; cash flow; cash flow per share; return on equity; return on tangible
equity; return on invested capital; return on assets; economic value added (or
an equivalent metric); share price performance; total shareholder return;
improvement in or attainment of expense levels; improvement in or attainment of
working capital levels and (ii) such Performance Goals shall be set by the
Committee within the time period prescribed by Section 162(m) of the Code and
related regulations. Any Performance Goal based upon one or more of the measures
described may be expressed in absolute amounts, on a per share basis, relative
to one or more other performance measures, as a growth rate or change from
preceding periods, or as a comparison to the performance of other companies or
other external measures. In specifying the Performance Goals applicable to any
performance period, the Committee may provide that one or more objectively
determinable adjustments shall be made to the performance measures on which the
performance goals are based.
(v)    “Plan” means this Piper Jaffray Companies Amended and Restated 2003
Annual and Long-Term Incentive Plan, as set forth herein and as hereinafter
amended from time to time.
(w)    “Qualified Performance-Based Award” means a Restricted Stock, Restricted
Stock Unit or Performance Award designated as such by the Committee at the time
of grant, based upon a determination that (i) the recipient is or may be a
Covered Employee in the year in which the Company would expect to be able to
claim a tax deduction with respect to such Restricted Stock, Restricted Stock
Unit or Performance Award and (ii) the Committee wishes such Award to qualify
for the Section 162(m) Exemption.
(x)    “Restricted Stock” means any Share granted under Section 6(c) of the
Plan.
(y)    “Restricted Stock Unit” means any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.
(z)    “Rule 16b-3” means Rule 16b-3, as promulgated by the Securities and
Exchange Commission under Section 16(b) of the Exchange Act, as amended from
time to time.
(aa)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code.
(bb)    “Share” or “Shares” means a share or shares of common stock, par value
$.01 per share, of the Company.
(cc)    “Stock Appreciation Right” means any right granted under Section 6(b) of
the Plan.
(dd)    “Stock Option” means a Non-Qualified Stock Option granted under Section
6(a) of the Plan.
SECTION 3.    Administration
(a)    Power and Authority of the Committee. The Plan shall be administered by
the Committee. Subject to the terms of the Plan and to applicable law, the
Committee shall have full power and authority to:
(i)    designate Participants;

3

--------------------------------------------------------------------------------




(ii)    determine whether and to what extent any type (or types) of Award is to
be granted hereunder;
(iii)    determine the number of Shares to be covered by (or the method by which
payments or other rights are to be determined in connection with) each Award;
(iv)    determine the terms and conditions of any Award or Award Agreement;
(v)    subject to Section 9 hereof, amend the terms and conditions of any Award
or Award Agreement and accelerate the vesting and/or exercisability of any Stock
Option or Stock Appreciation Right or waive any restrictions relating to any
Award; provided, however, that (A) except for adjustments pursuant to Section
4(c) of the Plan, in no event may any Stock Option or Stock Appreciation Right
granted under this Plan be (w) amended to decrease the Exercise Price or grant
price thereof, (x) cancelled in conjunction with the grant of any new Stock
Option or Stock Appreciation Right with a lower Exercise Price or grant price,
(y) cancelled in exchange for cash, the grant of any other form of Award or
other property at a time when the Exercise Price of the Stock Option or the
grant price of the Stock Appreciation Right is greater than the current Fair
Market Value of a Share, or (z) otherwise subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Stock Option or Stock
Appreciation Right, unless such amendment, cancellation, repurchase or action is
approved by the stockholders of the Company and (B) the Committee may not adjust
upwards the amount payable to a Covered Employee with respect to a Qualified
Performance-Based Award or waive or alter the Performance Goals associated
therewith in a manner that would violate Section 162(m) of the Code.
(vi)    determine whether, to what extent and under what circumstances the
exercise price of Awards may be paid in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited or suspended;
(vii)    determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder thereof or the Committee;
(viii)    interpret and administer the Plan and any instrument or agreement,
including an Award Agreement, relating to the Plan;
(ix)    adopt, alter, suspend, waive or repeal such rules, guidelines and
practices and appoint such agents as it shall deem advisable or appropriate for
the proper administration of the Plan; and
(x)    make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all persons, including without limitation, the Company, its Affiliates,
subsidiaries, shareholders, Eligible Individuals and any holder or beneficiary
of any Award.


(b)    Action by the Committee; Delegation. Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Committee may
delegate all or any part of its duties and

4

--------------------------------------------------------------------------------




powers under the Plan to one or more persons, including Directors or a committee
of Directors, subject to such terms, conditions and limitations as the Committee
may establish in its sole discretion; provided, however, that the Committee
shall not delegate its powers and duties under the Plan (i) with regard to
officers or directors of the Company or any Affiliate who are subject to Section
16 of the Exchange Act or (ii) in a manner that would cause an Award designated
as a Qualified Performance-Based Award not to qualify for, or to cease to
qualify for, the Section 162(m) Exemption; and provided, further, that any such
delegation may be revoked by the Committee at any time.
(c)    Power and Authority of the Board. Notwithstanding anything to the
contrary contained herein, except to the extent that the grant or exercise of
such authority would cause any Award or transaction to become subject to (or
lose an exemption under) the short-swing profit recovery provisions of Section
16 of the Exchange Act or cause an Award designated as a Qualified
Performance-Based Award not to qualify for, or to cease to qualify for, the
Section 162(m) Exemption, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.
SECTION 4.    Shares Available for Awards
(a)    Shares Available. Subject to adjustment as provided in Section 4(c) of
the Plan, the aggregate number of Shares that may be issued under the Plan shall
be 8,200,000. Shares that may be issued under the Plan may be authorized but
unissued Shares or Shares re-acquired and held in treasury.
(b)    Accounting for Awards. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. Any Shares that are used by a Participant as
full or partial payment to the Company of the purchase price relating to an
Award, including in connection with the satisfaction of tax obligations relating
to an Award, shall again be available for granting Awards under the Plan. In
addition, if any Shares covered by an Award or to which an Award relates are not
purchased or are forfeited, or if an Award otherwise terminates without delivery
of any Shares, then the number of Shares counted against the aggregate number of
Shares available under the Plan with respect to such Award, to the extent of any
such forfeiture or termination, shall again be available for granting Awards
under the Plan.
(c)    Adjustments. In the event of any change in corporate capitalization
(including, but not limited to, a change in the number of Shares outstanding),
such as a stock split or a corporate transaction, such as any merger,
consolidation, separation, including a spin‑off, or other distribution of stock
or property of the Company (including any extraordinary cash or stock dividend),
any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code) or any partial or complete
liquidation of the Company, the Committee or Board shall make such substitution
or adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, and the maximum limitation upon Stock Options and Stock
Appreciation Rights and other Awards to be granted to any Participant, in the
number, kind and Exercise Price of shares subject to outstanding Stock Options
and Stock Appreciation Rights, in the number and kind of shares subject to other
outstanding Awards granted under the Plan and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion (including, without limitation, the provision of an amount in cash in
consideration for any such Awards); provided, however, that the number of shares
subject to any Award shall always be a whole number. Without limiting the
generality of the foregoing, in connection with any Disaffiliation of a
subsidiary of the Company, the Committee shall have the authority

5

--------------------------------------------------------------------------------




to arrange for the assumption or replacement of Awards with new awards based on
shares of the affected subsidiary or by an affiliate of an entity that controls
the subsidiary following the Disaffiliation. For purposes hereof,
“Disaffiliation” of a subsidiary shall mean the subsidiary’s ceasing to be a
subsidiary of the Company for any reason (including, without limitation, as a
result of a public offering, spin-off, sale or other distribution or transfer by
the Company of the stock of the subsidiary). Notwithstanding the foregoing, to
the extent that any Award is otherwise considered to be deferred compensation
under Section 409A of the Code, any adjustment to such Award will comply with
Section 409A of the Code (including current and future guidance issued by the
Department of Treasury and or the Internal Revenue Service).
(d)    Award Limitations. No more than 250,000 shares of Common Stock may be
subject to Qualified Performance-Based Awards granted to any Eligible Individual
in any fiscal year of the Company. No more than 500,000 shares of Common Stock
may be subject to Stock Option and Stock Appreciation Rights Awards granted to
any Eligible Individual in any fiscal year of the Company.
SECTION 5.    Eligibility
Any Eligible Individual shall be eligible to be designated a Participant. In
determining which Eligible Individuals shall receive an Award and the terms of
any Award, the Committee may take into account the nature of the services
rendered by the respective Eligible Individuals, their present and potential
contributions to the success of the Company or such other factors as the
Committee, in its discretion, shall deem relevant.
SECTION 6.    Awards
(a)    Stock Options. The Committee is hereby authorized to grant Stock Options
(which may only be Non-Qualified Stock Options) to Eligible Individuals with the
following terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:
(i)    Exercise Price. The purchase price per Share purchasable under a Stock
Option (the “Exercise Price”) shall be determined by the Committee; provided,
however, that such Exercise Price shall not be less than 100% of the Fair Market
Value of a Share on the date of grant of such Stock Option.
(ii)    Option Term. The term of each Stock Option shall be fixed by the
Committee at the time of grant, but in no event shall be more than 10 years from
the date of grant.
(iii)    Time and Method of Exercise. The Committee shall determine the time or
times at which a Stock Option may be exercised in whole or in part and the
method or methods by which, and the form or forms (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the applicable Exercise Price) in which, payment of the Exercise Price with
respect thereto may be made or deemed to have been made.
(b)    Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Individuals subject to the terms of the
Plan. Each Stock Appreciation Right granted under the Plan shall confer on the
holder upon exercise the right to receive, as determined by the Committee, cash
or a number of Shares whose Fair Market Value is equal to the excess of (A) the
Fair Market Value of one Share on the date of exercise (or, if the Committee
shall so determine in accordance with the requirements of Code Section 409A, at
any time during a specified period not more

6

--------------------------------------------------------------------------------




than 30 days before or after the date of exercise) over (B) the grant price of
the Stock Appreciation Right as determined by the Committee, which grant price
shall not be less than 100% of the Fair Market Value of one Share on the date of
grant of the Stock Appreciation Right. Subject to the terms of the Plan, the
grant price, term, methods of exercise, dates of exercise, methods of settlement
and any other terms and conditions (including conditions or restrictions on the
exercise thereof) of any Stock Appreciation Right shall be as determined by the
Committee, provided that in no event shall the term of a Stock Appreciation
Right be longer than ten years.
(c)    Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Eligible
Individuals with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:
(i)    Restrictions. Shares of Restricted Stock and Restricted Stock Units shall
be subject to such restrictions as the Committee may impose (including, without
limitation, limitations on transfer, forfeiture conditions, limitation on the
right to vote a Share of Restricted Stock or the right to receive any dividend
or other right or property with respect thereto), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise as the Committee may deem appropriate. The grant or vesting of
Restricted Stock and Restricted Stock Units may be performance-based or
time-based or both. Restricted Stock and Restricted Stock Units may be Qualified
Performance-Based Awards, in which event the grant or vesting, as applicable, of
such Restricted Stock or Restricted Stock Units shall be conditioned upon the
attainment of Performance Goals.
(ii)    Stock Certificates; Delivery of Shares.
(A)    Any Restricted Stock granted under the Plan shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Any certificate issued in respect
of shares of Restricted Stock shall be registered in the name of such
Participant and shall bear an appropriate legend referring to the applicable
Award Agreement and possible forfeiture of such shares of Restricted Stock. The
Committee may require that the certificates evidencing such shares be held in
custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Shares covered
by such Award.
(B)    In the case of Restricted Stock Units, no Shares or other property shall
be issued at the time such Awards are granted. Upon the lapse or waiver of
restrictions and the restricted period relating to Restricted Stock Units (or at
such later time as may be determined by the Committee), Shares or cash or other
property shall be issued to the holder of the Restricted Stock Units and
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of one or more stock certificates.
(iii)    Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period, all
applicable Shares of Restricted Stock and Restricted Stock Units at such time
subject to restriction shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the

7

--------------------------------------------------------------------------------




Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units.
(d)    Performance Awards. The Committee is hereby authorized to grant
Performance Awards to Eligible Individuals subject to the terms of the Plan. A
Performance Award granted under the Plan (i) may be denominated or payable in
cash, Shares, other securities, other Awards (including, without limitation,
Restricted Stock and Restricted Stock Units) or other property and (ii) shall
confer on the holder thereof the right to receive payments, in whole or in part,
upon the achievement of such performance goals during such performance periods
as the Committee shall establish. Subject to the terms of the Plan, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted, the amount
of any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee. The Committee may, prior to or at the time of the grant, designate
Performance Awards as Qualified Performance-Based Awards, in which event it
shall condition the settlement thereof upon the attainment of Performance Goals.
Performance Awards denominated in cash that are payable to any individual
Participant with respect to any calendar year will be limited to a maximum of
$7,500,000.
(e)    Dividend Equivalents. The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Individuals under which the Participant shall
be entitled to receive payments (in cash, Shares, other securities, other Awards
or other property as determined in the discretion of the Committee) equivalent
in value to the amount of cash dividends paid by the Company to holders of
Shares with respect to a number of Shares determined by the Committee. Subject
to the terms of the Plan, such Dividend Equivalents may have such terms and
conditions as the Committee shall determine, but no right to a Dividend
Equivalent shall be contingent, directly or indirectly, upon the exercise of a
Stock Option or Stock Appreciation Right.
(f)    Other Stock Grants. The Committee is hereby authorized, subject to the
terms of the Plan, to grant to Eligible Individuals Shares without restrictions
thereon as are deemed by the Committee to be consistent with the purpose of the
Plan.
(g)    Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Individuals, subject to the terms of the Plan, such other Awards that
are denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as are deemed by the Committee to be
consistent with the purpose of the Plan. Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(g) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, Shares, other securities,
other Awards or other property or any combination thereof), as the Committee
shall determine, the value of which consideration, as established by the
Committee, shall not be less than 100% of the Fair Market Value of such Shares
or other securities as of the date such purchase right is granted.
(h)    General.
(i)    Consideration for Awards. Awards may be granted for no cash consideration
or for any cash or other consideration as determined by the Committee and
required by applicable law.
(ii)    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate. Awards

8

--------------------------------------------------------------------------------




granted in addition to or in tandem with other Awards or in addition to or in
tandem with awards granted under any such other plan of the Company or any
Affiliate may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.
(iii)    Forms of Payment Under Awards. Subject to the terms of the Plan,
payments or transfers to be made by the Company or an Affiliate upon the grant,
exercise or settlement of an Award may be made in such form or forms as the
Committee shall determine (including cash, Shares, other securities, other
Awards or other property or any combination thereof); provided, however, that
such payments or transfers shall not be in the form of promissory notes. Such
payments or transfers may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.
(iv)    Limits on Transfer of Awards. No Award (other than Other Stock Grants)
and no right under any such Award shall be transferable by a Participant
otherwise than by will or by the laws of descent and distribution and the
Company shall not be required to recognize any attempted assignment of such
rights by any Participant; provided, however, that, if so determined by the
Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any property distributable with respect to any Award
upon the death of the Participant; and provided, further, that, if so determined
by the Committee, a Participant may transfer a Non-Qualified Stock Option to any
Family Member (as such term is defined in the General Instructions to Form S-8
(or successor to such Instructions or such Form)) at any time that such
Participant holds such Stock Option, whether directly or indirectly or by means
of a trust or partnership or otherwise, provided that the Participant may not
receive any consideration for such transfer, the Family Member may not make any
subsequent transfers other than by will or by the laws of descent and
distribution and the Company receives written notice of such transfer. Except as
otherwise determined by the Committee, each Award or right under any such Award
shall be exercisable during the Participant’s lifetime only by the Participant
or, if permissible under applicable law, by the Participant’s guardian or legal
representative. Except as otherwise determined by the Committee, no Award or
right under any such Award may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or other
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate.
(v)    Term of Awards. Subject to Sections 6(a)(ii) and 6(b) of the Plan, the
term of each Award shall be for such period as may be determined by the
Committee.
(vi)    Restrictions. All Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan, applicable federal or state securities laws and regulatory
requirements, and the Committee may direct appropriate stop transfer orders and
cause other legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions.
SECTION 7.    Change in Control
(a)    Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, unless otherwise provided by the Committee in any Award Agreement, in
the event of a Change in Control, the

9

--------------------------------------------------------------------------------




provisions of Section 7 of the Plan as in effect prior to May 8, 2013 shall
apply to Awards granted prior to that date, and the following provisions shall
apply to Awards granted on or after that date:
(i)    Continuation, Assumption or Replacement of Awards. In the event of a
Change in Control that is a Corporate Transaction (as defined in Section
7(b)(iii) below), if the corporation resulting from the Corporate Transaction
(as described in Section 7(b)(iii) below and referred to as the "Surviving
Entity") agrees to continue, assume or replace Awards outstanding as of the date
of the Corporate Transaction (with such adjustments as may be required by
Section 4(c) above), then such Awards or replacements therefor shall remain
outstanding and be governed by their respective terms, subject to Section
7(a)(iv) below. The Surviving Entity may elect to continue, assume or replace
only some Awards or portions of Awards. For purposes of this Section 7(a)(i), an
Award shall be considered assumed or replaced if, in connection with the
Corporate Transaction and in a manner consistent with Code Section 409A, either
(A) the contractual obligations represented by the Award are expressly assumed
by the Surviving Entity with appropriate adjustments to the number and type of
securities subject to the Award and the exercise price thereof that preserves
the intrinsic value of the Award existing at the time of the Corporate
Transaction, or (B) the Participant has received a comparable equity-based award
that preserves the intrinsic value of the Award existing at the time of the
Corporate Transaction and is subject to substantially similar terms and
conditions as the Award.
(ii)    Acceleration. If and to the extent that outstanding Awards under the
Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then (A) all outstanding Stock Option and Stock Appreciation Rights
Awards shall become fully exercisable for such period of time prior to the
effective time of the Corporate Transaction as is deemed fair and equitable by
the Committee, and shall terminate at the effective time of the Corporate
Transaction, (B) all other forms of Awards then outstanding shall fully vest
immediately prior to the effective time of the Corporate Transaction, and (C)
any Performance Goals applicable to such other forms of Awards will be deemed to
have been satisfied at the target level of performance specified in connection
with the applicable Award. The Committee shall provide written notice of the
period of accelerated exercisability of Stock Option and Stock Appreciation
Rights Awards to all affected Participants, and any exercise of such accelerated
Awards shall be effective only immediately before, and shall be conditioned
upon, the consummation of the Corporate Transaction. If a Change in Control
described in Section 7(b)(iv) below occurs, then unless the Committee provides
otherwise at the time of the Change in Control, outstanding Awards shall be
dealt with as provided in clauses (A) and (B) of this paragraph, with the
consummation of the dissolution or liquidation being deemed the “effective time
of the Corporate Transaction” for these purposes.


(iii)    Payment for Awards. If and to the extent that outstanding Awards under
the Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then the Committee may terminate some or all of such outstanding
Awards, in whole or in part, at or immediately prior to the effective time of
the Corporate Transaction in exchange for payments to the holders as provided in
this Section 7(a)(iii). The Committee will not be required to treat all Awards
similarly for purposes of this Section 7(a)(iii). The payment for any Award or
portion thereof terminated shall be in an amount equal to the excess, if any, of
(A) the fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Corporate Transaction for
the number of Shares subject to the Award or portion thereof being terminated,
over (B) the aggregate exercise price (if any) for the Shares subject to such
Award or portion thereof being terminated. If there is no excess, such Award may
be terminated without payment to the affected Participant. Payment of any amount
under this Section 7(a)(iii) shall be made in such form, on such terms and
subject to such conditions as the Committee determines in its discretion, which
may or may not be the same as the form, terms and conditions applicable to
payments to the Company’s shareholders in connection with the Corporate
Transaction, and may, in the Committee's discretion, include subjecting

10

--------------------------------------------------------------------------------




such payments to vesting conditions comparable to those of the Award
surrendered, subjecting such payments to escrow or holdback terms comparable to
those imposed upon the Company’s shareholders under the Corporate Transaction,
or calculating and paying the present value of payments that would otherwise be
subject to escrow or holdback terms.


(iv)    Termination After a Change in Control. If, within 24 months after a
Change in Control (A) described in Section 7(b)(i) or 7(b)(ii) below or (B) that
is a Corporate Transaction and in connection with which outstanding Awards are
continued, assumed or replaced as described in Section 7(a)(i), a Participant
experiences an involuntary termination of employment for reasons other than
Cause (as defined in Section 7(c) below), then (i) outstanding Stock Options and
Stock Appreciation Rights issued to the Participant that are not yet fully
exercisable shall immediately become exercisable in full and shall remain
exercisable in accordance with their terms, (ii) all other forms of outstanding
Awards issued to the Participant will become immediately fully vested and
non-forfeitable; and (iii) any Performance Goals applicable to such other forms
of Awards will be deemed to have been satisfied at the target level of
performance specified in connection with the applicable Award.
(b)    Definition of Change in Control. For purposes of the Plan, and unless
otherwise provided in an applicable Award Agreement, a “Change in Control” shall
mean the happening of any of the following events:
(i)    An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (1) Any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) Any acquisition by the Company, (3) Any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (4) Any
acquisition pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii) of this Section 7(b); or
(ii)    A change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this Section
7(b), that any individual who becomes a member of the Board subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially

11

--------------------------------------------------------------------------------




own, directly or indirectly, more than 50% of, respectively, the outstanding
shares of common stock, and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (other than the Company, any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership existed prior to the Corporate Transaction, and (3) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or
(iv)    The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
(c)    Definition of Cause. For purposes of this Section 7, “Cause” means what
the term is defined to mean in a then-effective written agreement (including an
Award Agreement) between a Participant and the Company or any Affiliate or, in
the absence of any such then effective agreement or definition, means (i) a
Participant’s continued failure to substantially perform his or her duties with
the Company or an Affiliate after written demand for substantial performance is
delivered to the Participant, (ii) a Participant’s conviction of a crime
(including a misdemeanor) that, in the Company’s determination, impairs the
Participant’s ability to perform his or her duties with the Company or an
Affiliate, (iii) a Participant’s violation of any policy of the Company or an
Affiliate that the Company deems material, (iv) a Participant’s violation of any
securities law, rule or regulation that the Company deems material, (v) a
Participant’s engagement in conduct that, in the Company’s determination,
exposes the Company or an Affiliate to civil or regulatory liability or injury
to their reputations, (vi) a Participant’s engagement in conduct that would
subject the Participant to statutory disqualification pursuant to Section 15(b)
of the Exchange Act and the regulations promulgated thereunder, or (vii) a
Participant’s gross or willful misconduct, as determined by the Company.


SECTION 8.    Income Tax Withholding
No later than the date as of which an amount first becomes includible in the
gross income of a Participant for federal or foreign income tax purposes with
respect to any Award under the Plan, the Participant shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under the
Plan shall be conditional on such payment or arrangements, and the Company and
its Affiliates shall, to the extent permitted by law, be entitled to take such
action and establish such procedures as it deems appropriate to withhold or
collect all applicable payroll, withholding, income or other taxes from such
Participant, including without limitation withholding applicable tax from
Participant’s cash compensation paid by the Company or an Affiliate. In order to
assist a Participant in paying all or a portion of the federal, state, local and
foreign taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (i) electing to have the
Company withhold a

12

--------------------------------------------------------------------------------




portion of the Shares or other property otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares or other property other than Shares issuable upon exercise or receipt of
(or the lapse of restrictions relating to) such Award with a Fair Market Value
equal to the amount of such taxes, provided that, in either case, not more than
the legally required minimum withholding may be settled with Shares. Any such
election must be made on or before the date that the amount of tax to be
withheld is determined.
SECTION 9.    Amendment and Termination
(a)    Amendments to the Plan. The Board may amend, alter, suspend, discontinue
or terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company, no amendment, alteration, suspension,
discontinuation or termination shall be made that:
(i)    requires stockholder approval under the rules or regulations of the New
York Stock Exchange, any other securities exchange or the National Association
of Securities Dealers, Inc. that are applicable to the Company; or
(ii)    increases the number of Shares authorized under the Plan as specified in
Section 4(a) of the Plan.
(b)    Amendments to Awards. Subject to Section 3(a)(v), the Committee may waive
any conditions of or rights of the Company under any outstanding Award,
prospectively or retroactively. Except as otherwise provided herein or in an
Award Agreement, the Committee may not amend, alter, suspend, discontinue or
terminate any outstanding Award, prospectively or retroactively, if such action
would adversely affect the rights of the holder of such Award, without the
consent of the Participant or holder or beneficiary thereof or such amendment
would cause a Qualified Performance-Based Award to cease to qualify for the
Section 162(m) Exemption. The Committee may unilaterally amend any Award, and it
will be conclusively presumed that such action will not adversely affect the
rights of the holder of such Award, if such amendment is determined by the
Committee to be necessary to cause the Award to comply with applicable laws,
including Code Section 409A, stock exchange rules or any compensation recovery
policy as provided in Section 10(p).
(c)    Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.
SECTION 10.    General Provisions
(a)    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Individuals or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.
(b)    Award Agreements. No Participant will have rights under an Award granted
to such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant. In the event that any provision of an Award Agreement conflicts
with or is inconsistent in any respect with the terms of the Plan as set forth
herein or subsequently amended, the terms of the Plan shall control.

13

--------------------------------------------------------------------------------




(c)    No Rights of Stockholders. Except with respect to Shares of Restricted
Stock as to which the Participant has been granted the right to vote, neither a
Participant nor the Participant’s legal representative shall be, or have any of
the rights and privileges of, a stockholder of the Company with respect to any
Shares issuable to such Participant upon the exercise or payment of any Award,
in whole or in part, unless and until such Shares have been issued in the name
of such Participant or such Participant’s legal representative without
restrictions thereto.
(d)    No Limit on Other Compensation Plans or Arrangements. Nothing contained
in the Plan shall prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(e)    No Right to Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan or the grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or an Affiliate, or a non-employee Director to be retained as a
Director, nor shall it affect in any way the right of the Company or an
Affiliate to terminate such employment at any time, with or without cause. In
addition, the Company or an Affiliate may at any time dismiss a Participant from
employment free from any liability or any claim under the Plan or any Award,
unless otherwise expressly provided in the Plan or in any Award Agreement.
(f)    Governing Law. The Plan and all Awards granted and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Delaware, without reference to principles of conflict of laws thereof.
(g)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(h)    Application to Participants Outside the United States. In the event an
Award is granted to a Participant who is employed or providing services outside
the United States and who is not compensated from a payroll maintained in the
United States, the Committee may, in its sole discretion, modify the provisions
of the Plan as they pertain to such individual to comply with applicable foreign
law.
(i)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and an Eligible Individual or
any other person. To the extent that any person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.
(j)    Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.
(k)    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional

14

--------------------------------------------------------------------------------




Shares or whether such fractional Shares or any rights thereto shall be
canceled, terminated or otherwise eliminated.
(l)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(m)    Section 16 Compliance; Section 162(m) Administration. The Plan is
intended to comply in all respects with Rule 16b-3 or any successor provision,
as in effect from time to time, and in all events the Plan shall be construed in
accordance with the requirements of Rule 16b-3. If any Plan provision does not
comply with Rule 16b-3 as hereafter amended or interpreted, the provision shall
be deemed inoperative. The Board, in its absolute discretion, may bifurcate the
Plan so as to restrict, limit or condition the use of any provision of the Plan
with respect to persons who are officers or directors subject to Section 16 of
the Exchange Act without so restricting, limiting or conditioning the Plan with
respect to other Eligible Individuals. The Company intends that all Stock
Options and Stock Appreciation Rights granted under the Plan to individuals who
are or who the Committee believes will be Covered Employees will constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code.
(n)    Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise or payment of the Exercise Price or purchase price
relating to an Award unless such exercise or payment and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended from time to time, the Exchange Act, the rules and regulations
promulgated thereunder, the requirements of any applicable stock exchange and
the Delaware General Corporation Law. As a condition to the exercise or payment
of the Exercise Price or purchase price relating to such Award, the Company may
require that the person exercising or paying the Exercise Price or purchase
price represent and warrant that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation and
warranty is required by law.
(o)    Conformance to Section 409A of the Code. To the extent that any Award
constitutes a deferral of compensation subject to Section 409A of the Code, the
following provisions shall apply notwithstanding any other provision of the
Plan:
(i)    If such Award provides for a change in the time or form of payment of
such Award upon a Change in Control of the Company, no Change in Control shall
be deemed to have occurred upon an event described in Section 7(b) of the Plan
unless such event would also constitute a change in ownership or effective
control of, or a change in the ownership of a substantial portion of the assets
of, the Company under Section 409A of the Code.
(ii)    If any amount is payable under such Award upon a termination of
employment or other service, a termination of employment or other service will
be deemed to have occurred only at such time as the Participant has experienced
a “separation from service” as such term is defined for purposes of Code Section
409A.
(iii)    If any amount shall be payable with respect to any such Award as a
result of a Participant’s “separation from service” at such time as the
Participant is a “specified employee,” then no payment shall be made, except as
permitted under Code Section 409A, prior to the first day of the seventh (7th)
calendar month beginning after the Participant’s separation from service (or the
date of his or her earlier death). The Company may adopt a “specified employee
identification policy” which specifies the

15

--------------------------------------------------------------------------------




identification date, the effective date of any change in the key employee group,
compensation definition and other variables that are relevant in identifying
specified employees, and which may include an alternative method of identifying
specified employees consistent with the regulations under Code Section 409A. In
the absence of any such policy or policy provision, for purposes of the above,
the “identification date” is each December 31st, and an employee who satisfies
the above conditions will be considered to be a “specified employee” from April
1st following the identification date to March 31st of the following year, and
the compensation and other variables, and special rules for corporate events and
special rules relating to nonresident aliens, that is necessary in identifying
specified employees will be determined and applied in accordance with the
defaults specified in the regulations under Code Section 409A. Any Specified
Employee Identification Policy will apply uniformly to all nonqualified deferred
compensation plans subject to Code Section 409A that are maintained by the
Company or an Affiliate.
To the extent the Committee elects to exercise its discretion to permit or
require a Participant to defer receipt of cash or Shares that would otherwise be
due to him or her under the Plan upon the vesting or settlement of any Award,
such deferral shall occur in accordance with a written plan, rules or procedures
adopted for that purpose by the Committee. Any such plan, rules or procedures
will be intended to comply with the requirements of Code Section 409A, including
those with respect to the time when a deferral election may be made, the period
of the deferral and the events that would result in the payment of the deferred
amount.
(p)    Compensation Recovery Policy. Awards and any compensation associated
therewith may be made subject to forfeiture, recovery by the Company or other
action pursuant to any compensation recovery policy adopted by the Board or the
Committee at any time, including in response to the requirements of Section 10D
of the Exchange Act and any implementing rules and regulations thereunder, or as
otherwise required by law. Any Award Agreement evidencing an outstanding Award
may be unilaterally amended by the Committee to comply with any such
compensation recovery policy.


SECTION 11.    Effective Date of Plan
The Plan originally became effective in December 2003, and amendments to and/or
restatements of the Plan were approved by the Company’s stockholders and became
effective on April 28, 2004, May 2, 2006, May 7, 2008, May 7, 2009, and May 8,
2013. The Board approved the most recent amendment of the Plan on March 6, 2015,
subject to approval by the Company’s stockholders, and the Plan as so amended
shall be effective upon the date of such stockholder approval (the “Effective
Date”). If the Company’s stockholders fail to approve such amendment and
restatement of the Plan by June 30, 2015, the Plan will continue in effect in
the form in which it existed immediately prior to that date.
SECTION 12.
Term of the Plan

The Plan will terminate on the tenth anniversary of the Effective Date or any
earlier date of discontinuation or termination established pursuant to Section 9
of the Plan. However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee provided for hereunder with respect to
the Plan and any Awards, and the authority of the Board to amend the Plan, shall
extend beyond the termination of the Plan.





16